Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive for the reasons stated below.	
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al (US 2018/0329036) in view of Ning et al (US 2021/0031692).
Huebner et al discloses a vehicle side mirror assembly comprising a base member (30) configured to be attached to a vehicle (14); an image sensor (18) non-rotatably attached to the base member (see figures 1 and 4); a mirror housing (26) connected to the base member (see figures 1, 3 and 4); wherein the sensor is entirely disposed within a cavity defined by the mirror housing and the mirror assembly (see figures 3 and 4), and wherein the sensor is a light detecting and ranging sensor (see paragraph 0021), except for the mirror assembly being connected to an actuator disposed within the mirror housing to control a position of the mirror assembly.
Ning et al teaches it is well known to use and employ an actuator (142, 542)  disposed within the mirror housing, wherein the actuator is directly connected to a mirror assembly (140, 540) in a substantially horizonal position (see figures 2 and 5) in the same field of endeavor for the purpose of adjusting a position of the mirror assembly relative to a mirror housing (see paragraph 0058 along with figures 1 and 2).

Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the mirror assembly of Huebner et al et al to be adjustable via a typical actuator in order to provide greater versatility viewing of blind spot about a vehicle, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. Note: In re Stevens, 101 USPQ 284 (CCPA 1954).  
As to the limitations of claim 9, Ning et el teaches it is known to position the actuator (142, 542) on an inboard side of a sensor (150, 550) with respect to a vehicle. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to similarly position the actuator (142, 542) of Ning et al on an inboard side of the sensor (18) of Huebner et al with respect to a vehicle in order to increase the detecting range of the sensor. 
5.	Claims 1, 4, 5, 8, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al (US 2018/0329036) in view of Foote et al (US 8,915,601).
Huebner et al discloses a vehicle side mirror assembly comprising a base member (30) configured to be attached to a vehicle (14); an image sensor (18) non-rotatably attached to the base member (see figures 1 and 4); a mirror housing (26) connected to the base member (see figures 1, 3 and 4); wherein the sensor is entirely disposed within a cavity defined by the mirror housing and the mirror assembly (see figures 3 and 4), and wherein the sensor is a light detecting 
Foote et al (‘601) teaches it is well known to use and employ an actuator (118) disposed within a mirror housing (114b) and directly connected to the actuator (see figures 6-8), wherein the actuator is connected to a mirror assembly (112, 114d) via the mirror housing, and wherein the mirror assembly is directly connected to the mirror housing (see Fig. 6) in the same field of endeavor for the purpose of adjusting a position of the mirror assembly.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror assembly of Huebner et al to include a typical actuator, as taught by Foote et al (‘601), in order to adjust the position of the mirror assembly so as to view different blind spots about the vehicle.
Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the mirror assembly of Huebner et al et al to be adjustable via a typical actuator in order to provide greater versatility viewing of blind spot about a vehicle, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. Note: In re Stevens, 101 USPQ 284 (CCPA 1954).  
As to the limitations of claim 20, Huebner et al in view of Foote et al (US 601) would impart the actuator (118) being located on an inboard side of a sensor (18) with respect to a vehicle.
6.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al (US 2018/0329036) in view of Ning et al (US 2021/0031692), as applied to claims 1-3, 8 and 9 above, and further in view of Foote et al (US 7,490,946).

	Foote et al (‘946) teaches it is well known to use and employ a folding bracket (38) in a mirror assembly (10) in the same field of endeavor for the purpose of pivoting a mirror housing (16) toward and away from a vehicle (see figures 2-10 along with the associated description thereof).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the base member of Huebner et al to include a folding bracket, as taught by Foote et al (‘946), in order to pivot the mirror assembly toward a vehicle into a storage position and away from the vehicle to an in-use position. 
7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al (US 2018/0329036) in view of Ning et al (US 2021/0031692), as applied to claims 1-3, 8 and 9 above, and further in view of Foote et al (US 6,755,543).
Huebner et al in view of Ning et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the mirror housing is movable in an outboard direction and an inboard direction relative to the vehicle. 
Foote et al (‘543) teaches it is well known to use and employ a movable mirror housing (40) connected to the base member (18) having a plurality of support arms (30, 34) in the same field of endeavor for the purpose of moving the mirror housing in an outboard direction and an inboard direction relative to the vehicle (see figures 1-3 along with the associated description thereof).	

8.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al (US 2018/0329036) in view of Ning et al (US 2021/0031692), as applied to claims 1-3, 8 and 9 above, and further in view of  Severance et al (US 1,386,959). 
Huebner et al in view of Ning et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating how the mirror assembly (140) is typically attached/mounted to the actuator (142). See paragraph 0058 of Ning et al.
	Severance et al teaches a typical well-known attaching/mounting structure to attach/mount a mirror assembly to an actuator, wherein the mirror assembly includes a mounting member (16) connected to an actuator (11), a support member (2) connected to the mounting member, a mirror (40) connected to the support member, and a plurality of connecting members (18, 20) connecting the support member to the mounting member (see figures 2 and 3 along with the associated description thereof).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror assembly of Ning et al  to include the typical attaching/mounting structure above, as taught by Severance et al, in order to similarly attach/mount the mirror assembly to the actuator so as to enable a driver to adjust the position the mirror to a variety of selected positions to view blind spots about the vehicle.  
As to the limitations that the mirror includes a glass material, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror .
9.	Claims 7, 15 and 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Claims 17 and 18 are allowed.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
March 10, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872